DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2-3  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "outside" in claim 2 is a relative term which renders the claim indefinite.  The term "outside" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 2, applicant discloses “…the CCP module sends the digital pulse signal to the outside”, specifically the term “outside” is not defined properly in the application. The specification is silent to describe what the applicant means by “outside”. The term “outside” could be interpreted in a manner that is away from the invention as claimed and thus leaves the metes and bounds of the invention unclear and indefinite. 

Regarding claim 3, claim 3 is rejected under the same reasons as claim 2 detailed above based on the virtue of dependency. 

Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (CN 104181541 A, All citations provided from machine translation attached).

Regarding claim 1, Tang teaches a main sensor and a plurality of slave sensors arranged in parallel. (Paragraph 6, Paragraph 14, Claim 1, Fig.3)

Further regarding claim 1, Tang teaches wherein, the main sensor comprises a CPU module (MCU), a first digital pulse module (bus transceiver), a first ultrasonic unit (ultrasonic driver and/or ultrasonic transceiver), and a plurality of digital pulse transmission modules arranged in parallel (AD converter and OP/AD converter). (Paragraph 13-Paragraph 14, Paragraph 19, Paragraph 24, Claim.1, Fig.4)

Further regarding claim 1, Tang teaches the slave sensors comprise a second digital pulse module and a second ultrasonic unit. (Paragraph 13, Claim.1) Tang discloses that each of the sensors (SENSOR-1-SENSOR-4) comprise an AD converter, an MCU, an ultrasonic driver (ultrasonic unit) and bus transceiver (digital pulse module), AD and OP converter and an ultrasonic transceiver (ultrasonic unit). 

Further regarding claim 1, Tang teaches the plurality of digital pulse transmission modules (AD converter and OP/AD converter) are respectively in communication with the first digital pulse module (bus transceiver) and the second digital pulse module (bus transceiver, anyone of SENSOR-2-SENSOR-4) by means of bidirectional transmission (Paragraph 19, Paragraph 24, Claim.8, Fig.3-Fig.4) Tang discloses that each sensor has a bus transceiver and MCU that receives and sends data between the main sensor (SENSOR-1) and slave sensors (SENSOR-2- SENSOR-4).

Further regarding claim 1, Tang teaches a LIN bus that transmits instructions to the slave sensors the CPU module (MCU) transmits a digital pulse signal to the first digital pulse module (bus transceiver) and a plurality of second digital pulse modules (bus transceiver, anyone of SENSOR-2-SENSOR-4) through the digital pulse transmission modules (AD converter and OP/AD converter) respectively. (Paragraph 13, Paragraph 19, Paragraph 24, Claim.8, Fig.3-Fig.4) Tang discloses an MCU that receives a digital signal (data signal) and then distributes the signal to the sensors bus transceivers accordingly. 

Further regarding claim 1, Tang teaches and the digital pulse signal is input to the first ultrasonic unit (ultrasonic driver) by the first digital pulse module (bus transceiver), and is input to the second ultrasonic unit (ultrasonic driver, anyone of SENSOR-2-SENSOR-4) 

Further regarding claim 1, Tang teaches analog signals used by the first ultrasonic unit and the second ultrasonic unit are respectively converted into return digital pulse signals by the first digital pulse module and the second digital pulse module, the return digital pulse signals are input to the CPU module by the corresponding digital pulse transmission module, and the CPU module respectively calculates measurement results of distances from the main sensor and the plurality of slave sensors to a corresponding measured object. (Paragraph 24, Paragraph 22 Paragraph 13) Tang discloses that the analogue signal obtained by the ultrasonic transceiver of each sensor is then converted to a digital signal through the AD and OP converter and then sent to the LIN bus through the bus transceiver that then transmits the signal to the MCU of the main sensor (SENSOR-1) which the main sensor determines distance data sensed by each sensor to obtain the corresponding control instruction according to the comparison result.



Regarding claim 6, Tang teaches wherein, the detection control and communication module is directly connected with a buzzer, and can drive the buzzer to perform audible alarm prompt. (Paragraph 6, Paragraph 22, Paragraph 19 Claim.1-Claim.2) Tang discloses wherein a sensor as the main sensor, other sensor as the sensor ID of the master sensor pin is connected with the alarming device and furthermore Tang discloses the alarm device may be a buzzer or dashboard and so on.


Regarding claim 8, Tang teaches wherein, the first ultrasonic unit comprises a first ultrasonic emission module (ultrasonic driver), a first ultrasonic sensor and a first ultrasonic receiving module (ultrasonic transceiver). (Paragraph 24, Paragraph 21, Claim.8, Fig.4) Tang discloses an ultrasonic driver which drives the ultrasonic sensor and ultrasonic transceiver and Tang also discloses that each sensor is an ultrasonic sensor. Tang further discloses an ultrasonic transceiver which can both transmit and receive communications.

Regarding claim 10, Tang teaches wherein, the first ultrasonic sensor emits ultrasonic waves, the first ultrasonic receiving module receives and amplifies the analog signal reflected by the object, and the amplified analog signal is input to the first digital pulse module and is converted into the return digital pulse signal. (Paragraph 21, Paragraph 24, Paragraph 13) Tang discloses an ultrasonic sensor that transmits and receives ultrasonic waves to an object at a distance away. Tang further discloses an AD and OP converter (ultrasonic receiving module) which receives the signal and amplifies the analogue signal, furthermore the AD converter converts the analogue signal to a digital signal and transmits this signal to the MCU and thus this is an equivalent to a return digital pulse signal. 

Regarding claim 11, Tang teaches wherein, the second ultrasonic unit comprises a second ultrasonic emission module (ultrasonic driver), a second ultrasonic sensor and a second ultrasonic receiving module (ultrasonic transceiver). (Paragraph 24, Paragraph 21, Claim.8, Fig.4) Tang discloses SENSOR-1-SENSOR-4 that each comprise an ultrasonic driver which drives the ultrasonic sensor and an ultrasonic transceiver which can both transmit and receive communications and Tang also discloses that each sensor is an ultrasonic sensor. Henceforth any one of SENSOR-2-SENSOR-4 could be second ultrasonic unit that comprises a second ultrasonic emission module, a second ultrasonic sensor and a second ultrasonic receiving module.

Regarding claim 13, Tang teaches wherein, the second ultrasonic sensor emits ultrasonic waves, the second ultrasonic receiving module receives and amplifies the analog signal reflected by the object, and the amplified analog signal is input to the second digital pulse module and is converted into the return digital pulse signal. (Paragraph 21, Paragraph 24, Paragraph 13) Tan discloses four sensors (SENSOR-1-SENSOR-4) that each comprise an AD converter, an MCU, an ultrasonic driver and bus transceiver, AD and OP converter and an ultrasonic transceiver, therefore since SENSOR-1 is considered the main sensor by Tang, SENSOR-2-SENOSR-4 are considered slave sensors and thus anyone of SENSOR-2-SENOSR-4 could be a second device/component. Tang discloses a second ultrasonic sensor that transmits and receives ultrasonic waves to an object at a distance away. Tang further discloses an AD and OP converter (second ultrasonic receiving module) which receives the signal and amplifies the analogue signal, furthermore the AD converter converts the analogue signal to a digital signal and transmits this signal to the MCU and thus this is an equivalent to a return digital pulse signal.  

Regarding claim 14, Tang teaches wherein, power supply modules are arranged in the main sensor and the plurality of the slave sensors. (Abstract, Paragraph 24) Tang discloses that the power supply pin is connected with the MCU, the ultrasonic driver and the MCU and the ultrasonic driver and each sensor comprises a ultrasonic driver and MCU, thus by virtue of inherency every sensor (main sensor (SENSOR-1) and slave sensor (SENSOR-2-SENSOR-4)) comprise a power supply. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Liu (CN 102129076 A, All citations provided from machine translation attached).

Regarding claim 4, Tang teaches wherein, a communication module is arranged in the main sensor. (Paragraph 6, Paragraph 9, Paragraph 24, Fig.4) Tang teaches the invention as claimed but does not explicitly teach a detection control and communication module that is externally connected with a switch and a switch indicator light of the parking radar system.
Liu, in the same field of endeavor teaches a detection control and communication module that is externally connected with a switch and a switch indicator light of the parking radar system. (Paragraph 6, Paragraph 17, Paragraph 24, Fig.4, 12, 123) Liu discloses an analog switch (123) (switch and a switch indicator light) that is externally connected with a detection control and communication module (12). It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tang to incorporate a detection control and communication module that is externally connected with a switch and a switch indicator light of the parking radar system as taught by Liu in order to realize the information transmission between the 

Regarding claim 5, Tang teaches wherein, an LIN/CAN bus communication interface module is arranged in the sensors (SENSOR-1-SENSOR-4), Tang also discloses communication between the radar system and a vehicle-mounted bus module. (Paragraph 13, Paragraph 24, Abstract) Tang teaches the invention as claimed but doesn’t explicitly teach a detection control and communication module 
Liu, in the same field of endeavor teaches a detection control and communication module (12) to implement the communication between the radar system and a vehicle-mounted bus module. (Paragraph 17, Abstract, Paragraph 19, Fig.4, 12) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tang to incorporate a detection control and communication module to implement the communication between the radar system and a vehicle-mounted bus module as taught by Liu in order to send and receive signals between the different sensors and modules. 

Regarding claim 7, Tang teaches wherein, the main sensor is arranged on a surface of vehicle. (Paragraph 19) Tang does not explicitly teach the main sensor is arranged on a rear bumper of a vehicle.
Liu, in the same field of endeavor teaches wherein, the main sensor is arranged on a rear bumper of a vehicle. (Paragraph 3, lines 9-11, Paragraph 2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tang to incorporate wherein, the main sensor is arranged on a rear bumper of a vehicle as taught by Liu in order to improve the testing efficiency of the vehicle.



Regarding claim 7, Tang teaches wherein, the main sensor is arranged on a surface of vehicle. (Paragraph 19) Tang does not explicitly teach the main sensor is arranged on a rear bumper of a vehicle, however Tang does teach a reversing radar system with a main sensor (claim.1) therefore it would have been obvious to one having ordinary skill in the art to arrange the main sensor on the rear bumper since this is a common method used in the art. 

Regarding claim 9, Tang teaches digital pulse signals (Paragraph 24) but does not explicitly teach wherein, the digital pulse signal is input to the first ultrasonic emission module after being simply amplified by the digital pulse transmission modules and the first digital pulse module, and the first ultrasonic emission module drives the first ultrasonic sensor to work after performing boosting amplification on the signal.
Liu, in the same field of endeavor teaches wherein, the pulse signal is input to the first ultrasonic emission module after being simply amplified by the pulse transmission modules and the first pulse module, and the first ultrasonic emission module drives the first ultrasonic sensor to work after performing boosting amplification on the signal. (Paragraph 6, Paragraph 17, Claim.1) Liu discloses that a drive transmitting module amplifies a pulse signal and an amplifying wave filtering processing by the ultrasonic receiving module then an ultrasonic sensor transmits that signal to a ultrasonic wave sensor (ultrasonic emission module) that is used for receiving the returned signal and transmitting the same to the microprocessor and thus all work together to drive the ultrasonic sensor to work on the boosted amplified signal. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tang to incorporate wherein, the pulse signal is input to the first ultrasonic emission module 

Regarding claim 12, Tang teaches digital pulse signals (Paragraph 24) but does not explicitly teach wherein, the digital pulse signal is input to the second ultrasonic emission module after being simply amplified by the digital pulse transmission modules and the second digital pulse module, and the second ultrasonic emission module drives the second ultrasonic sensor to work after performing boosting amplification on the signal.
Liu, in the same field of endeavor teaches wherein, the pulse signal is input to the second ultrasonic emission module after being simply amplified by the pulse transmission modules and the second pulse module, and the second ultrasonic emission module drives the second ultrasonic sensor to work after performing boosting amplification on the signal. (Paragraph 6, Paragraph 17, Claim.1) Liu discloses that a drive transmitting module amplifies a pulse signal and an amplifying wave filtering processing by the ultrasonic receiving module then an ultrasonic sensor transmits that signal to a ultrasonic wave sensor (ultrasonic emission module) that is used for receiving the returned signal and transmitting the same to the microprocessor and thus all work together to drive the ultrasonic sensor to work on the boosted amplified signal. Liu discloses multiple sensors, one main sensor 91 and three auxiliary sensors 92 and every sensor comprises a microprocessor, a communication module, an ultrasonic sensor, a drive transmitting module and an ultrasonic wave receiving module and therefore main sensor 91 could be a first ultrasonic emission module, a first digital pulse module and a first ultrasonic sensor and anyone of auxiliary sensors 92 could be a second ultrasonic emission module, a second digital pulse module and a second ultrasonic sensor. It . 


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Mach (US 9338035 B2).

Regarding claim 2, Tang teaches a CPU module (MCU) and digital pulse signals (Paragraph 24) but does not explicitly teach wherein, a CCP module is arranged in the CPU module, and one pin of the CCP module sends the digital pulse signal to the outside.
Mach, in the same field of endeavor teaches wherein, a CCP module (140) is arranged in the CPU module (microcontroller 100), and one pin (150, 146) of the CCP module sends the digital pulse signal to the outside. (Col.3, line 62-Col.4, line 10, Fig.1, 140, 100, 150 ,146) Mach discloses a controllable driver 146 connected to external pin 150 that sends a signal outside. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tang to incorporate wherein, a CCP module is arranged in the CPU module, and one pin of the CCP module sends the digital pulse signal to the outside as taught by Mach in order to analyze different signal characteristics and determine a period. 

Regarding claim 3, Tang teaches a CPU module (MCU) and digital pulse signals (Paragraph 24) but does not explicitly teach wherein, the return digital pulse signals are transmitted to the CPU module after being input to the corresponding pin of the CCP module.
Mach, in the same field of endeavor teaches wherein, the return digital pulse signals are transmitted to the CPU module after being input to the corresponding pin of the CCP module. (Col.3, line 45-Col.4, line 10, Fig.1, 140, 110) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tang to incorporate wherein, the return digital pulse signals are transmitted to the CPU module after being input to the corresponding pin of the CCP module as taught by Mach in order to analyze different signal characteristics and determine a period and transmit to the CPU module.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YU (CN 105699979 A) teaches a parking assisting system without main radar system and control method, comprising a plurality of sensors, wherein each sensor unit can independently as the main sensor to coordinate other sensor as a secondary sensor, and controls the operation of each slave sensor time sequence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645